Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that “dyes or salts are incorporated into a precursor recipe to make” the colored aerogel monolith, which is confusing, as the meets and bounds of the claim are unclear at least because an aerogel monolith, not a precursor thereof, is claimed. For example, does the aerogel monolith itself comprise dyes or salts, or just the precursor. It is assumed the claim recites that the aerogel monoliths comprise dyes or salts to make the color.  

Drawings
The drawings are objected to because Figs. 3-4 appear to be photographs. As such, “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”, MPEP 608.02(l).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 4-10 - are rejected under 35 U.S.C. 103 as being unpatentable over Bhuiya, et.  (Preparation of Monolithic Silica Aerogel for Fenestration Applications, 2016, https://pubs.acs.org/doi/pdf/10.1021/acs.iecr.6b00769) in view of Kernan (2008/0115534)
1	Bhuiya teaches an aerogel window system, comprising:
 two panes of translucent material (Figs. 8(b) and (c) show that the “tow plates of glass” are “highly” translucent, see explanation of Figs. 7-8, and section 3.4.1, line 1) assembled parallel to each other in a frame (PVC frame) to form a window panel, Figs. 8(b) and (c); and
four square shapes of aerogel monoliths, each aerogel monolith having at least one dimension of ¼ “ or greater (8.9 x 8.9 x 1.27 cm), wherein the aerogel monoliths are assembled in a layer between the two panes of translucent material such that edges of adjacent aerogel monoliths mate with each other, resulting in a thermally and acoustically insulating and translucent aerogel window system, Fig. 8(c). 
Bhuiya does not teach that the highly translucent square aerogel monolith shapes are of various colors, which would make the Bhuiya square aerogel monolith window system a mosaic-style design window system as claimed. Kernan, Fig. 9c, teaches a glass window, para 32, with translucent square shaped structures of various colors assembled in a layer such that edges of structures mate with each other, resulting in a mosaic-style design window system, Fig. 9(c). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Bhuiya highly translucent square aerogel monolith shapes to be of various colors for a more “decorative”, para. 6, window having highly translucent, colored, aerogel monolith shapes. 
The limitation, “cut or molded” shapes of aerogel monoliths is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the end product in both the prior art and the product-by-process claim are the same (aerogel monoliths), and in any case, Merli teaches that the aerogel monoliths are molded shapes, page 123.  

2	Bhuiya in view of Kernan teaches the window system of claim 1, Bhuiya further teaching the layer is a single layer of the aerogel monoliths, section 3.3, Fig. 8. 

4	Bhuiya in view of Kernan teaches the window system of claim 1, Bhuiya further teaching the layer of the plurality of aerogel monoliths consists of the plurality of monolithic aerogels because section all relevant cited sections and figures refer exclusively to the layer of the aerogel monoliths consisting exclusively of the monolithic aerogels only. 

5	Bhuiya in view of Kernan teaches the window system of claim 1, Bhuiya further teaching visible light is transmitted through more than 90 % of the surface area of the window panel because as shown in Fig. 8(b), about 10% of the panel area is the frame. In any case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for visible light to be transmitted through more than 90 % of the surface area of the Bhuiya window panel to maximize light transmission. 

6	Bhuiya does not expressly teach that the window panel exhibits a thermal insulation value of R greater than or equal to 5 hr ft sq. °F/BTU per half inch of aerogel monolith, without evacuation of air from the system because Bhuiya teaches that the window panel exhibits a thermal insulation value of R of 4.9 hr ft sq. °F/BTU per half inch of aerogel monolith (multiplying the Bhuiya R value of .86 (page 6980), which is in metric units, by the standard 5.7 conversion factor to get R in imperial units yields 4.9 hr ft sq. °F/BTU based on the Bhuiya-disclosed thickness of 12.7mm, which is .5 inch) without evacuation of air from the system (page 6980). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Bhuiya window panel to exhibit a thermal insulation value of R greater than or equal to 5 hr ft sq. °F/BTU per half inch of aerogel monolith, without evacuation of air from the system to optimize the excellent thermal insulation value of the aerogel monolith. 

7	Bhuiya in view of Kernan teaches the window system of claim 1, Bhuiya further teaching the window panel exhibits a thermal insulation value of R greater than or equal to 5 hr ft sq. °F/BTU per half inch of aerogel monolith, by evacuation without use of an inert gas layer because Bhuiya teaches, page 6980, a thermal insulation value of R of 7.75 hr ft sq. °F/BTU per half inch of aerogel monolith, by evacuation without use of an inert gas layer (multiplying the Bhuiya R value of 1.55 (page 6980), which is in metric units, by the standard 5.7 conversion factor to get R in imperial units yields 7.75 hr ft sq. °F/BTU based on the Bhuiya-disclosed thickness of 12.7 mm, which is .5 inch). 
 
8. 	Bhuiya does not expressly teach that the layer is assembled with a compression fitting of the plurality of aerogel monoliths into a mosaic pattern with minimal thermal bridging during fabrication. However, Bhuiya teachs closely packed aerogel monoliths in Fig. 8(c) and minimal thermal bridging because in the embodiment of Fig. 8(c) nothing is used between the aerogel monoliths that might create a thermal bridge. In any case, the limitation, “the layer is assembled with a compression fitting of the plurality of aerogel monoliths into a mosaic pattern with minimal thermal bridging during fabrication” is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the end product in both the prior art and the product-by-process claim are the same (tightly packed aerogel monoliths in the final window and minimal thermal bridging).

9	Bhuiya in view of Kernan teaches the window system of claim 1, Bhuiya further teaching the system is assembled without the use of non-aerogel spacers between the aerogel monoliths, Fig. 8(c). 

10	Bhuiya in view of Kernan teaches the window system of claim 1, Bhuiya further teaching the translucent material is polycarbonate, page 6980.
Claim 3 - is rejected under 35 U.S.C. 103 as being unpatentable over Bhuiya in view of Kernan and in further view of DuPlessis (US2008/0302059).
3	Bhuiya in view of Kernan does not teach that, as best understood, the aerogel monoliths comprise dyes or salts to make the color. DuPlessis teaches that it is old in the art to put a dyed translucent aerogel monolith sandwiched between two adjacent glass panes, paras. 55 and 77. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Bhuiya highly translucent square aerogel monolith shapes to comprise dyes to make the color for a more attractive effect that allows a variety of commercially available colors. 

Claim 11 - is rejected under 35 U.S.C. 103 as being unpatentable over Bhuiya in view of Kernan and in further view of Bertino (2021/0206926).
11	The surface of the Bhuiya shapes of aerogel monoliths is not etched. Bertino, para. 58, teaches that it is old in the art to etch the surface of aerogel monoliths (“composites”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to etch the Bhuiya highly translucent square aerogel monolith shapes surface “so as to have a pattern on at least one surface”, para. 58. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633